                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSE AMILCAR DE LEON GARCIA, :                 CIVIL NO. 1:19-CV-163
                             :
         Petitioner          :                 (Chief Judge Conner)
                             :
     v.                      :
                             :
WARDEN ANGELA HOOVER,        :
                             :
         Respondent          :

                                       ORDER

      AND NOW, this 21st day of February, 2019, upon consideration of the

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 (Doc. 1), wherein

petitioner, Jose Amilcar De Leon Garcia, challenges the constitutionality of his

prolonged detention by the United States Immigration and Customs Enforcement

(“ICE”), and it appearing that petitioner was removed from the United States on

January 30, 2019, and is no longer in ICE custody, which renders the petition moot,

see Khodara Envtl., Inc. ex rel. Eagle Envtl., L.P. v. Beckman, 237 F.3d 186, 192-93

(3d Cir. 2001) (“Article III of the Constitution grants the federal courts the power to

adjudicate only actual, ongoing cases or controversies.”); Blanciak v. Allegheny

Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur during the

course of adjudication that eliminate a plaintiff’s personal stake in the outcome of a

suit or prevent a court from being able to grant the requested relief, the case must

be dismissed as moot.”), it is hereby ORDERED that:
1.   The petition for writ of habeas corpus (Doc. 1) is DISMISSED as moot.

2.   The Clerk of Court is directed to CLOSE this case.




                              /S/ CHRISTOPHER C. CONNER
                              Christopher C. Conner, Chief Judge
                              United States District Court
                              Middle District of Pennsylvania
